Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 15/462,481 which was filed on 3/17/2017. 
In view of the applicant’s specification on paragraphs 0110 and 0118, the computer-readable media claims are limited to be non-transitory.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered. 

Response to Amendment
In the reply filed 2/1/2022, claims 1-4, 9-11, 13-15, and 19-20 have been amended. Claims 23-28 have been added and claims 5-8, 12, and 21 have been canceled. Accordingly claims 1-4, 9-11, 13-20, and 23-28 stand pending.

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but are moot in view of the new grounds of rejection.
The applicant argues that Campo Giralte would not be combined with other references to store data in a denormalized table.  The examiner respectfully disagrees.  Campo Giralte teaches in column 2 lines 24-35, that storing data in a denormalized table can increase the speed of the system.  Newly cited reference Li also teaches that rationale for using denormalized tables in paragraphs 8 and 10.  These teachings would provide motivation for one of ordinary skill in the art to combine the references.  Therefore, the examiner is not persuaded.
The applicant argues that Campo Giralte’s secondary keys are actually foreign keys and link tables on a record level in a way that is different from the semantic indicator column of the applicant.  The examiner respectfully disagrees.  The examiner would like to note that the claim language defines the semantic indicator column to store values indicating a particular type of data entity/object which allows rows of the semantic cluster table with that value to be retrieved from the semantic cluster table by selection of data having that value.  Campo Giralte teaches in figure 6 and column 6 lines 1-54, keys that link the denormalized table to the normalized table data that indicate a particular type of data.  For example, the denormalized employee table can use the competency key which would allow rows of the denormalized table with that key, e.g. “leadership”, to retrieve rows from the competency table with that competency key. The “leadership” value indicates a particular type of data entity/object and allows for rows of the denormalized table with that value to be retrieved.  Therefore, regardless if the secondary keys are traditional foreign keys or not, they still meet the claim limitation of the semantic indicator values as claimed.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9-11, 13-20, and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) storing data in a denormalized table, the table comprising primary keys, the table comprising a semantic indicator column, storing first and second data in the denormalized table, receiving and executing queries on the denormalized table, and returning the queried data.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computing system comprising at least one processor and memory” nothing in the claim element precludes the step from practically being performed in the mind.  For example, receiving and storing data to make available for queries using a column in the table are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements - using a processor and memory. The processor and memory in the steps are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of storing and searching) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-4, 9-11, 14-18, 20, and 23-28 recited additional elements of defining additional columns used and what they comprise, additional query specifications, buffering the denormalized table, and executing operations concurrently . These additional elements amount to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory, and network to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.

Claim Rejections - 35 USC § 112
Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 refers to “the table” however multiple tables are referred to in the parent claims 24 and 1 making the reference to “the table” indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 13, 18-19, and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campo Giralte et al. (US9576025), hereinafter Campo Giralte in view of Li et al. (US2015/0302058), hereinafter Li and Lee et al. (US2006/0161544), hereinafter Lee.

Regarding Claim 1:
Campo Giralte teaches:
One or more computer-readable storage media comprising: computer executable instructions that, when executed by a computing system comprising at least one hardware processor and a memory coupled to the at least one hardware processor (Campo Giralte, figure 8, note processor and memory) cause the computing system to define a semantic cluster table in a database schema of a database system, the semantic cluster table comprising: a first plurality of columns (Campo Giralte, claim 1, column 1 lines 25-57, note denormalized datasets with a defined database schema of a database system, note the use attributes and fields);
a primary key defined using one or more columns of the first plurality of columns (Campo Giralte, claim 1, column 1 lines 25-57, note denormalized datasets with a defined database schema of a database system, note the use of primary keys); 
a semantic indicator column, wherein the semantic indicator column is a column of the first plurality of columns, the semantic indicator column configured to store a plurality of semantic indicator values, each semantic indicator value being associated with a semantic context indicating a particular type of data entity or a particular type of data object, wherein the plurality of semantic indicator values allow rows of the semantic cluster table with which a given semantic indicator value is uniquely associated to be retrieved from the semantic cluster table by selection of data having the given semantic indicator value (Campo Giralte, claim 1, figure 6, column 1 lines 25-57, column 6 lines 1-54, note secondary key being associated with the normalized tables which is interpreted as being associated with a unique semantic context, e.g. table.  For example the denormalized employee table can use the competency key which would allow rows of the denormalized table with that key to retrieve rows from the competency table with that competency key, e.g. “leadership”. The same applies to the education ID key for the education table); 
computer executable instructions that, when executed by the computing system, cause the computing system to receive from a database client a query in a query language, the query specifying query criteria for at least third data to be retrieved or calculated at least in part from the data of the semantic cluster table, the query criteria comprising at least the first semantic indicator value (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving a query to be executed on the denormalized dataset and transforming it to execute on the associated normalized dataset.  This would result in a third data retrieved or calculated at least in part from the data of the semantic cluster table using the semantic indicator value); 
computer executable instructions that, when executed by the computing system, cause the computing system to determine a third plurality of rows of the semantic cluster table meeting the query criteria to provide determined rows, the determined rows comprising the at least the first semantic indicator value (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving a query to be executed on the denormalized dataset and transforming it to execute on the associated normalized dataset, note determining results/rows from the associated normalized dataset); and 
computer executable instructions that, when executed by the computing system, cause the computing system to return the at least third data requested by the query in response to the query (Campo Giralte, claim 1, note returning requested data from query).
While Campo Giralte teaches denormalizing tables, Campo Giralte teaches the denormalized table as virtual and doesn’t specify that it is storing the data. While Campo Giralte teaches semantic indicator values, Campo Giralte doesn’t specifically teach each semantic indicator value being associated with a unique semantic context indicating a particular type of data entity or a particular type of data object; however, Li is in the same field of endeavor, data management, and Li teaches:
computer executable instructions that, when executed by a computing system comprising at least one hardware processor and a memory coupled to the at least one hardware processor (Li, [0011], note processor and storage device) cause the computing system to define a semantic cluster table in a database schema of a database system, the semantic cluster table comprising: a first plurality of columns (Li, figure 4, [0009-0011], note denormalizing tables into one table with a plurality of columns);
a primary key defined using one or more columns of the first plurality of columns (Li, [0045], note the use of primary keys); 
computer executable instructions that, when executed by the computing system, cause the computing system to receive first data to be stored in the semantic cluster table (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table, which means the data was received. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte); 
computer executable instructions that, when executed by the computing system, cause the computing system to store the first data in the semantic cluster table, the first data being stored in a first plurality of rows of the semantic cluster table to provide at least a portion of stored data, the first plurality of rows each having a first semantic indicator value of the plurality of semantic indicator values (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table, which means the data was received.  When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte); 
computer executable instructions that, when executed by the computing system, cause the computing system to receive second data to be stored in the semantic cluster table, wherein the second data is part of the first data or is data different than the first data, provided that when the second data is part of the first data the second data is not comprised within the first plurality of rows (Li, figures 1-2 and 4, [0009-0011], note denormalizing different tables into one table with a plurality of columns and storing the denormalized table, which means the data was received.  When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte); 
computer executable instructions that, when executed by the computing system, cause the computing system to store the second data in the semantic cluster table, the second data being stored in a second plurality of rows of the semantic cluster table to form stored second data that is part of the stored data, the stored second data comprising a second plurality of rows having a second semantic indicator value of the plurality of semantic indicator values, wherein the first semantic indicator value is different than the second semantic indicator value (Li, figures 1-2 and 4, [0009-0011], note denormalizing different tables into one table with a plurality of columns and storing the denormalized table, which means the data was received.  When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte); 
computer executable instructions that, when executed by the computing system, cause the computing system to receive from a database client a query in a query language, the query specifying query criteria for at least third data to be retrieved or calculated at least in part from the stored data of the semantic cluster table, the query criteria comprising at least the first semantic indicator value (Li, [0009-0011], note receiving a query that the system executes on the denormalized table resulting in a third data to be retrieved or calculated. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li)
computer executable instructions that, when executed by the computing system, cause the computing system to determine a third plurality of rows of the semantic cluster table meeting the query criteria to provide determined rows, the determined rows comprising the at least the first semantic indicator value (Li, [0009-0011], note receiving a query that the system executes on the denormalized table resulting in a third data to be retrieved or calculated. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li)
computer executable instructions that, when executed by the computing system, cause the computing system to return the at least third data requested by the query in response to the query (Li, [0009-0011], note receiving a query that the system executes on the denormalized table resulting in a third data to be retrieved or calculated. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).
While Campo Giralte as modified teaches semantic indicator values, Campo Giralte as modified doesn’t specifically teach each semantic indicator value being associated with a unique semantic context indicating a particular type of data entity or a particular type of data object; however, Lee is in the same field of endeavor, data management, and Lee teaches:
each semantic indicator value being associated with a unique semantic context indicating a particular type of data entity or a particular type of data object (Lee, abstract, figures 3-6, [0045-0050] note Lee maps a semantic model to tables in databases and uses the mapping to join data sources; note the domain model is mapped to columns in the database table; note each semantic indicator value is associated with a unique semantic context indicating a particular type of data entity/object; note multiple tables can be mapped to the same class.  When combined with the previous references this semantic mapping would be included in the denormalized tables as constructed by Campo Giralte and Li).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lee as modified because this would improve the performance of the system.

Regarding Claim 2:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein the semantic cluster table further comprises: a second plurality of columns in addition to the one or more columns forming the primary key and the column of the first plurality of columns defined as the semantic indicator column (Campo Giralte, figures 5-6, claim 1, note attributes) (Li, figure 4, [0009-0011], note denormalizing tables into one table with a plurality of other columns).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).

Regarding Claim 3:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein at least one column of the second plurality of columns is common to rows of the stored data having the first semantic indicator value and rows of the stored data having the second semantic indicator value (Campo Giralte, figures 5-6, claim 1, note attributes for multiple tables with columns uniquely from the first table and uniquely from the second table) (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table, which means the data was received from the multiple tables. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).

Regarding Claim 4:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein at least one column of the second plurality of columns is unique to rows of the semantic cluster table having the first semantic indicator value (Campo Giralte, figures 5-6, claim 1, note attributes for multiple tables with columns uniquely from the first table and uniquely from the second table) (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table, which means the data was received from the multiple tables. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).

Regarding Claim 9:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein the query comprises the first semantic indicator value and the second semantic indicator value (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving a query to be executed on the denormalized dataset and transforming it to execute on the plurality of associated normalized datasets, note the query can comprise semantic indicator values for both normalized tables) (Li, [0009-0011], note receiving a query that the system executes on the denormalized table.  When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).

Regarding Claim 10:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein the query includes the first semantic indicator value but does not include another semantic indicator value (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving a query to be executed on the denormalized dataset and transforming it to execute on the plurality of associated normalized datasets, note the query can comprise semantic indicator values for only one normalized tables) (Li, [0009-0011], note receiving a query that the system executes on the denormalized table.  When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).

Regarding Claim 11:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein the semantic cluster table further comprises: a semantic key column, multiple rows of the stored data of the semantic cluster table being associated with a first value of the semantic key column (Campo Giralte, figures 5-6, claim 1, column 1 lines 25-57, note attributes and keys, note denormalized datasets, which means columns from the normalized table are stored in the denormalized table, include semantic key columns) (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table which means columns from the normalized table are stored in the denormalized table, include semantic key columns. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).

Regarding Claim 13:
Campo Giralte teaches:
A computing system comprising: memory (Campo Giralte, figure 8, note memory); 
one or more hardware processors coupled to the memory (Campo Giralte, figure 8, note processor and memory); 
one or more computer-readable media (Campo Giralte, figure 8, note processor and memory) storing instructions that, when executed by the computing system, cause the computing system to perform operations comprising: executing a database process comprising a plurality of requests for a database operation (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving a query to be executed on the denormalized dataset and transforming it to execute on the associated normalized dataset);
data in a semantic cluster table to provide data, the semantic cluster table being defined in a schema of the database system and comprising a plurality of columns, wherein a first column of the plurality of columns provides a semantic indicator column configured to store a plurality of semantic indicator values, semantic indicator values of the plurality of semantic indicator values associated with a semantic context indicating a particular type of data entity or a particular type of data object, wherein the stored data comprises a first plurality of rows having a first semantic indicator value of the plurality of semantic indicator values and a second plurality of rows having a second semantic indicator value of the plurality of semantic indicator values, wherein the second semantic indicator value is different than the first semantic indicator value (Campo Giralte, claim 1, figure 6, column 1 lines 25-57 and column 6 lines 1-54, note denormalized datasets with a defined database schema of a database system, note the use of primary and secondary keys/fields/values, note secondary key being associated with the normalized tables which is interpreted as being associated with a unique semantic context, e.g. table.  For example the denormalized employee table can use the competency key which would allow rows of the denormalized table with that key to retrieve rows from the competency table with that competency key, e.g. “leadership”. The same applies to the education ID key for the education table)
executing a plurality of queries of the database process on the semantic cluster table, queries of the plurality of queries comprising different combinations of one or more of the plurality of semantic indicator values, values for one or more additional columns of the plurality of columns, or a combination thereof (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving queries to be executed on the denormalized dataset and transforming it to execute on the associated normalized dataset)
for a first query of the plurality of queries specifying the first semantic indicator value, determining a third plurality of rows selected from the first plurality of rows comprising the first semantic indicator value and responsive to the first query (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving and executing a query on the denormalized dataset and transforming it to execute on the associated normalized dataset.  This would result in a third data retrieved or calculated at least in part from the data of the semantic cluster table using the semantic indicator value).
While Campo Giralte teaches denormalizing tables, Campo Giralte teaches the denormalized table as virtual and doesn’t specify that it is storing the data. While Campo Giralte teaches semantic indicator values, Campo Giralte doesn’t specifically teach semantic indicator values of the plurality of semantic indicator values associated with a unique semantic context indicating a particular type of data entity or a particular type of data object. However, Li is in the same field of endeavor, data management, and Li teaches:
receiving data to be stored in a database system (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table, which means the data was received. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte);
storing the data in a semantic cluster table to provide stored data, the semantic cluster table being defined in a schema of the database system and comprising a plurality of columns, wherein a first column of the plurality of columns provides a semantic indicator column configured to store a plurality of semantic indicator values (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte)
for a first query of the plurality of queries specifying the first semantic indicator value, determining a third plurality of rows selected from the first plurality of rows comprising the first semantic indicator value and responsive to the first query (Li, [0009-0011], note receiving a query that the system executes on the denormalized table resulting in a third data to be retrieved or calculated. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).
While Campo Giralte as modified teaches semantic indicator values, Campo Giralte as modified doesn’t specifically semantic indicator values of the plurality of semantic indicator values associated with a unique semantic context indicating a particular type of data entity or a particular type of data object.  However, Lee is in the same field of endeavor, data management, and Lee teaches:
semantic indicator values of the plurality of semantic indicator values associated with a unique semantic context indicating a particular type of data entity or a particular type of data object (Lee, abstract, figures 3-6, [0045-0050] note Lee maps a semantic model to tables in databases and uses the mapping to join data sources; note the domain model is mapped to columns in the database table; note each semantic indicator value is associated with a unique semantic context indicating a particular type of data entity/object; note multiple tables can be mapped to the same class.  When combined with the previous references this semantic mapping would be included in the denormalized tables as constructed by Campo Giralte and Li).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lee as modified because this would improve the performance of the system.

Regarding Claim 18:
Campo Giralte as modified shows the system as disclosed above;
Campo Giralte as modified further teaches:
wherein all of the plurality of requests for a database operation are carried out on the semantic cluster table (Campo Giralte, figures 5-6, claim 1, note queries) (Li, [0009-0011], note receiving a query that the system executes on the denormalized table. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).

Regarding Claim 19:
Campo Giralte teaches:
A method implemented at least in part by a computing system comprising at least one hardware processor and at least one memory coupled to the at least one processor (Campo Giralte, claim 1, note processor and memory), the method comprising: first data in a semantic cluster table to provide at least a portion of data, the semantic cluster table being defined in a schema of a database system and comprising a plurality of columns, wherein a first column of the plurality of columns forms a semantic indicator column configure to store a plurality of semantic indicator values, semantic indicator values of the plurality of semantic indicator values being associated with a semantic context indicating a particular type of data entity or a particular type of data object, wherein the stored data comprises a first plurality of rows having a first semantic indicator value of the plurality of semantic indicator values and a second plurality of rows, different than the first plurality of rows, having a second semantic indicator value of the plurality of semantic indicator values, wherein the second semantic indicator value is different than the first semantic indicator value (Campo Giralte, claim 1, figure 6, column 1 lines 25-57 and column 6 lines 1-54, note denormalized datasets with a defined database schema of a database system, note the use of primary and secondary keys/fields/values, note secondary key being associated with the normalized tables which is interpreted as being associated with a unique semantic context, e.g. table.  For example the denormalized employee table can use the competency key which would allow rows of the denormalized table with that key to retrieve rows from the competency table with that competency key, e.g. “leadership”. The same applies to the education ID key for the education table);
receiving from a database client a query in a query language, the query specifying query criteria for second data to be retrieved or calculated at least in part from stored data of the semantic cluster table, the query criteria comprising at least the first semantic indicator value (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving a query to be executed on the denormalized dataset and transforming it to execute on the associated normalized dataset.  This would result in a new dataset retrieved or calculated at least in part from the data of the semantic cluster table using the semantic indicator value); 
determining a third plurality of rows of the semantic cluster table meeting the query criteria to provide determined rows, the determined rows comprising the at least the first semantic indicator value (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving a query to be executed on the denormalized dataset and transforming it to execute on the associated normalized dataset, note determining results/rows from the associated normalized dataset); and 
returning the second data requested by the query from the determined rows in response to the query (Campo Giralte, claim 1, note returning requested data from query)
While Campo Giralte teaches denormalizing tables, Campo Giralte teaches the denormalized table as virtual and doesn’t specify that it is storing the data. While Campo Giralte teaches semantic indicator values, Campo Giralte doesn’t specifically teach semantic indicator values of the plurality of semantic indicator values being associated with a unique semantic context indicating a particular type of data entity or a particular type of data object.  However, Li is in the same field of endeavor, data management, and Li teaches:
storing first data in a semantic cluster table to provide at least a portion of stored data, the semantic cluster table being defined in a schema of a database system and comprising a plurality of columns, wherein a first column of the plurality of columns forms a semantic indicator column configure to store a plurality of semantic indicator values (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte)
receiving from a database client a query in a query language, the query specifying query criteria for second data to be retrieved or calculated at least in part from stored data of the semantic cluster table, the query criteria comprising at least the first semantic indicator value (Li, [0009-0011], note receiving a query that the system executes on the denormalized table resulting in a new dataset to be retrieved or calculated. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li);
determining a third plurality of rows of the semantic cluster table meeting the query criteria to provide determined rows, the determined rows comprising the at least the first semantic indicator value (Li, [0009-0011], note receiving a query that the system executes on the denormalized table resulting in a third data to be retrieved or calculated. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li); and 
returning the second data requested by the query from the determined rows in response to the query (Li, [0009-0011], note receiving a query that the system executes on the denormalized table resulting in a third data to be retrieved or calculated. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).
While Campo Giralte as modified teaches semantic indicator values, Campo Giralte as modified doesn’t specifically semantic indicator values of the plurality of semantic indicator values being associated with a unique semantic context indicating a particular type of data entity or a particular type of data object.  However, Lee is in the same field of endeavor, data management, and Lee teaches:
semantic indicator values of the plurality of semantic indicator values being associated with a unique semantic context indicating a particular type of data entity or a particular type of data object (Lee, abstract, figures 3-6, [0045-0050] note Lee maps a semantic model to tables in databases and uses the mapping to join data sources; note the domain model is mapped to columns in the database table; note each semantic indicator value is associated with a unique semantic context indicating a particular type of data entity/object; note multiple tables can be mapped to the same class.  When combined with the previous references this semantic mapping would be included in the denormalized tables as constructed by Campo Giralte and Li).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lee as modified because this would improve the performance of the system.

Regarding Claim 22:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein the first semantic indicator value for a given row of the semantic cluster table is semantically independent of other values for the first plurality of columns of the given row (Campo Giralte, claim 1, figure 6, column 1 lines 25-57 and column 6 lines 1-54, note denormalized datasets with a defined database schema of a database system, note secondary key being associated with the normalized tables which is interpreted as being associated with a unique semantic context, e.g. table.  For example the denormalized employee table can use the competency key which would allow rows of the denormalized table with that key to retrieve rows from the competency table with that competency key, e.g. “leadership”. The same applies to the education ID key for the education table. Note the semantic indicator value is semantically independent of other values for the first plurality of columns of the given row) (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).

Regarding Claim 23:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein the semantic indicator column stores, at most, a single semantic indicator value in the semantic indicator column for any given row of rows of data stored in the semantic cluster table (Campo Giralte, claim 1, figure 6, column 1 lines 25-57 and column 6 lines 1-54, note denormalized datasets with a defined database schema of a database system, note secondary key being associated with the normalized tables which is interpreted as being associated with a unique semantic context, e.g. table.  For example the denormalized employee table can use the competency key which would allow rows of the denormalized table with that key to retrieve rows from the competency table with that competency key, e.g. “leadership”. The same applies to the education ID key for the education table. Note this is only a single value for any given row) (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).

Regarding Claim 24:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein at least a portion of the first data is received from a table other than the semantic cluster table and the first semantic identifier value identifies the at least the portion of the first data as associated with the table (Campo Giralte, claim 1, figure 6, column 1 lines 25-57 and column 6 lines 1-54, note denormalized datasets with a defined database schema of a database system, note secondary key being associated with the normalized tables which is interpreted as being associated with a unique semantic context, e.g. table.  For example the denormalized employee table can use the competency key which would allow rows of the denormalized table with that key to retrieve rows from the competency table with that competency key, e.g. “leadership”. The same applies to the education ID key for the education table) (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).

Regarding Claim 25:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein the first semantic indicator value does not correspond to a value stored in the table (Lee, abstract, figures 3-6, [0045-0050] note Lee maps a semantic model to tables in databases and uses the mapping to join data sources; note the domain model is mapped to columns in the database table.  When combined with the previous references this semantic mapping would be included in the denormalized tables as constructed by Campo Giralte and Li).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lee as modified because this would improve the performance of the system.

Regarding Claim 26:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein the semantic indicator column does not correspond to a column, or a combination of one or more columns, of a table of a plurality of tables whose data is retrieved and stored in the semantic cluster table (Lee, abstract, figures 3-6, [0045-0050] note Lee maps a semantic model to tables in databases and uses the mapping to join data sources; note the domain model is mapped to columns in the database table.  When combined with the previous references this semantic mapping would be included in the denormalized tables as constructed by Campo Giralte and Li).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lee as modified because this would improve the performance of the system.

Regarding Claim 27:
Campo Giralte as modified shows the computer-readable storage media as disclosed above;
Campo Giralte as modified further teaches:
wherein semantic indicator values of the plurality of semantic indicator values identify data as coming from the particular type of data entity or the particular type of object but do not comprise values of individual data entities having the particular type or values of a particular data object having the particular type (Lee, abstract, figures 3-6, [0045-0050] note Lee maps a semantic model to tables in databases and uses the mapping to join data sources; note the domain model is mapped to columns in the database table, but are not values of individual data entities/objects having the particular type.  When combined with the previous references this semantic mapping would be included in the denormalized tables as constructed by Campo Giralte and Li).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Lee as modified because this would improve the performance of the system.

Regarding Claim 28:
Campo Giralte as modified shows the system as disclosed above;
Campo Giralte as modified further teaches:
wherein the semantic indicator column stores, at most, a single semantic indicator value in the semantic indicator column for any given row of rows of data stored in the semantic cluster table (Campo Giralte, claim 1, figure 6, column 1 lines 25-57 and column 6 lines 1-54, note denormalized datasets with a defined database schema of a database system, note secondary key being associated with the normalized tables which is interpreted as being associated with a unique semantic context, e.g. table.  For example the denormalized employee table can use the competency key which would allow rows of the denormalized table with that key to retrieve rows from the competency table with that competency key, e.g. “leadership”. The same applies to the education ID key for the education table. Note this is only a single value for any given row) (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).

Claim Rejections - 35 USC § 103

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campo Giralte in view of Li, Lee, and Thompson et al. (US6668253), hereinafter Thompson.

Regarding Claim 14:
Campo Giralte as modified shows the system as disclosed above;
Campo Giralte as modified further teaches:
wherein the semantic cluster table is written to memory from data received from the database system to provide a semantic cluster table (Campo Giralte, claim 1, column 1 lines 25-57, note denormalized datasets with a defined database schema of a database system, note the use of primary and secondary keys/fields/values) (Li, figures 1-2 and 4, [0009-0011], note denormalizing tables into one table with a plurality of columns and storing the denormalized table, which means the data was received.  When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]). 
While Campo Giralte as modified teaches the semantic cluster table is written to memory, Campo Giralte as modified doesn’t specifically teach that it is buffered.  However, Thompson is in the same field of endeavor, data management, and Thompson teaches:
wherein the semantic cluster table is a buffered semantic cluster table written to a buffer of the memory from data received from the database system to provide a buffered semantic cluster table (Thompson, column 31 lines, 35-60, note data received from the database system are stored in a data cache, e.g. buffer of the memory, and then emptied, e.g., written back to the database, during the update process.  When combined with the previously cited reference this would be for the semantic cluster tables as taught by Campo Giralte).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teaches of Thompson as modified because this would improve the speed and efficiency of interacting with the data (Thompson, column 31 lines, 35-60).

Regarding Claim 15:
Campo Giralte as modified shows the system as disclosed above;
Campo Giralte as modified further teaches:
the operations further comprising: executing a plurality of requests for a database operation modifying data of the buffered semantic cluster table to provide a modified buffered semantic cluster table; and sending the modified buffered semantic cluster table to the database system (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving and executing queries) (Li, [0009-0011], note receiving a query that the system executes on the denormalized table resulting in modifications. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li) (Thompson, column 31 lines, 35-60, note data received from the database system are stored in a data cache, e.g. buffer of the memory, and then emptied, e.g., written back to the database, during the update process.  When combined with the previously cited reference this would be for the semantic cluster tables of Campo Giralte)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]). 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teaches of Thompson as modified because this would improve the speed and efficiency of interacting with the data (Thompson, column 31 lines, 35-60).

Regarding Claim 16:
Campo Giralte as modified shows the system as disclosed above;
Campo Giralte as modified further teaches:
wherein the modified buffered semantic cluster table is sent to the database system at the completion of the database process (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving and executing queries, note queries may modify the table contents which would result in an updated table, e.g. sent to the database system) (Li, [0009-0011], note receiving a query that the system executes on the denormalized table resulting in modifications, note queries may modify the table contents which would result in an updated table, e.g. sent to the database system. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li) (Thompson, column 31 lines, 35-60, note data received from the database system are stored in a data cache, e.g. buffer of the memory, and then emptied, e.g., written back to the database, during the update process.  When combined with the previously cited reference this would be for the semantic cluster tables of Campo Giralte).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]). 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teaches of Thompson as modified because this would improve the speed and efficiency of interacting with the data (Thompson, column 31 lines, 35-60).

Claim Rejections - 35 USC § 103

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campo Giralte in view of Li, Lee, and Wang et al. (US2013/0275365), hereinafter Wang.

Regarding Claim 17:
Campo Giralte as modified shows the system as disclosed above;
Campo Giralte as modified further teaches:
wherein multiple requests of the plurality of requests for a database operation are executed (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving and executing queries) (Li, [0009-0011], note receiving queries that the system executes on the denormalized table. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).
While Campo Giralte as modified teaches receiving and executing queries Campo Giralte as modified does not specifically teach that this is done concurrently.  However, Wang is in the same field of endeavor, data management, and Wang teaches:
wherein multiple requests of the plurality of requests for a database operation are executed concurrently (Wang, [0068-0069], note parallel, e.g. concurrent, processing. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wang as modified because this would improve the speed and efficiency of the system (Wang, [0006-0007]).

Regarding Claim 20:
Campo Giralte as modified shows the method as disclosed above;
Campo Giralte as modified further teaches:
receiving a plurality of database operation requests associated with a database process (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving and executing queries) (Li, [0009-0011], note receiving queries that the system executes on the denormalized table. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li); and 
executing the plurality of requests on the semantic cluster table (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving and executing queries) (Li, [0009-0011], note receiving queries that the system executes on the denormalized table. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li);
wherein, for at least a portion of the plurality of requests, the portion comprises multiple requests, each of the plurality requests for a database operation comprises a different combination of one or more of the plurality of semantic indicator values, one or more of a plurality of attribute columns of the plurality of columns, or a combination thereof (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving and executing queries which may contain any combination of values from the tables) (Li, [0009-0011], note receiving queries that the system executes on the denormalized table which may contain any combination of values from the tables. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li).
wherein all requests for a database operation associated with the database process are executed using the semantic cluster table (Campo Giralte, claim 1, column 6 line 55 – column 7 line 29, note receiving and executing queries using the semantic cluster table) (Li, [0009-0011], note receiving queries that the system executes on the denormalized table. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the speed of the system (Li, [0008, 0010]).
While Campo Giralte as modified teaches receiving and executing queries Campo Giralte as modified does not specifically teach that this is done concurrently.  However, Wang is in the same field of endeavor, data management, and Wang teaches:
receiving a plurality of concurrent database operation requests associated with a database process (Wang, [0068-0069], note parallel, e.g. concurrent, processing. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li); and 
executing the plurality of concurrent requests on the semantic cluster table (Wang, [0068-0069], note parallel, e.g. concurrent, processing. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li);
wherein, for at least a portion of the plurality of concurrent requests, the portion comprises multiple concurrent requests, each of the plurality requests for a database operation comprises a different combination of one or more of the plurality of semantic indicator values, one or more of a plurality of attribute columns of the plurality of columns, or a combination thereof (Wang, [0068-0069], note parallel, e.g. concurrent, processing, note queries may contain any combination of values from the tables. When combined with the previous reference this would be for the semantic cluster table as taught by Campo Giralte and stored as taught by Li)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wang as modified because this would improve the speed and efficiency of the system (Wang, [0006-0007]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US8918388) teaches denormalizing tables into a fact tables. B’Far et al. (US2011/0093469) teaches mapping an ontological model to database tables ([0049]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        5/9/2022


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152